
	

114 SRES 618 ATS: Commending and congratulating the Chicago Cubs on their 2016 World Series victory.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 618
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2016
			Mr. Kirk (for himself, Mr. Durbin, Mr. Coats, and Mr. Donnelly) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the Chicago Cubs on their 2016 World Series victory.
	
 Whereas, on November 2, 2016, the Chicago Cubs won the 2016 World Series with an 8-7 victory over the Cleveland Indians;
 Whereas the Chicago Cubs won the World Series in Game 7 at Progressive Field in Cleveland, Ohio; Whereas the Chicago Cubs came back from a 3-1 World Series deficit to win 3 thrilling games in a row and became World Series Champions for the first time in 108 years;
 Whereas all 25 players on the World Series roster of the Chicago Cubs should be congratulated, including Albert Almora Jr., Jake Arrieta, Javier Baez, Kris Bryant, Aroldis Chapman, Chris Coghlan, Willson Contreras, Carl Edwards Jr., Dexter Fowler, Justin Grimm, Kyle Hendricks, Jason Heyward, John Lackey, Jon Lester, Miguel Montero, Mike Montgomery, Anthony Rizzo, Hector Rondon, David Ross, Addison Russell, Kyle Schwarber, Jorge Soler, Pedro Strop, Travis Wood, and Ben Zobrist;
 Whereas, in addition to the World Series roster, all Chicago Cubs players who contributed to the 2016 regular season should be congratulated, including Jake Buchanan, Trevor Cahill, Jeimer Candelario, Gerardo Concepcion, Tim Federowicz, Jason Hammel, Ryan Kalish, Munenori Kawasaki, Tommy La Stella, Brian Matusz, Joe Nathan, Spencer Patton, Felix Peña, Joel Peralta, Neil Ramirez, Clayton Richard, Joe Smith, Matt Szczur, Adam Warren, and Rob Zastryzny;
 Whereas the front office, the clubhouse, and all supporting staff and team members of the Chicago Cubs should be congratulated;
 Whereas the Chicago Cubs won an incredible 103 games during the regular season, which earned the team the best record in Major League Baseball;
 Whereas the Chicago Cubs overcame the American League winning the Major League Baseball All-Star Game, which gave the Indians home field advantage for the World Series;
 Whereas the Chicago Cubs had 7 players selected to the 2016 Major League Baseball All-Star Game, who should be congratulated, including Anthony Rizzo, Ben Zobrist, Kris Bryant, Addison Russell, Dexter Fowler, Jake Arrieta, and Jon Lester;
 Whereas the Chicago Cubs infield of Anthony Rizzo, Ben Zobrist, Kris Bryant, and Addison Russell were the first foursome to start an All-Star Game since 1963 and the second one ever;
 Whereas the Chicago Cubs bounced back from a disappointing loss in the 2015 playoffs to win the National League Championship pennant for the first time since 1945;
 Whereas Chicago Cubs outfielder Dexter Fowler became the first African-American Chicago Cubs player to play in a World Series and went on to hit a lead-off home run in Game 7 of the World Series;
 Whereas Chicago Cubs catcher Miguel Montero hit a grand slam in Game 1 of the National League Championship Series and drove in the final, winning Chicago Cubs run in the 10th inning of Game 7 of the World Series;
 Whereas Chicago Cubs shortstop Addison Russell tied the single-game record for runs batted in (referred to in this preamble as RBI) for a World Series game after he batted in 6 runs in Game 6 of the World Series, including a grand slam in the third inning;
 Whereas Chicago Cubs catcher David Ross, in the final game of his 15-year Major League Baseball career, hit a home run in Game 7 of the World Series;
 Whereas Kyle Schwarber, after severely injuring his knee during the third game of the regular season, recovered through perseverance and determination and was added to the World Series roster, where, in one of the greatest sports comeback stories of all time, he—
 (1)hit .412 and had a .500 on-base-percentage in the World Series; and (2)following a 17-minute rain delay, ignited the 10th inning rally in Game 7 of the World Series with a lead-off single;
 Whereas Chicago Cubs second baseman Javier Baez and pitcher Jon Lester were corecipients of the National League Championship Series Most Valuable Player Award, after—
 (1)Javier Baez hit .318 in the 6-game National League Championship Series, stole 2 bases, including home plate, and made a number of incredible defensive plays; and
 (2)Jon Lester had a 1.38 earned run average in 2 starts against the Los Angeles Dodgers during the National League Championship Series, allowing just 2 runs over 13 innings and striking out 9 batters;
 Whereas Chicago Cubs utility man and Eureka, Illinois, native Ben Zobrist received unanimous support for and won the World Series Most Valuable Player Award, the first Chicago Cub ever to win the award, after—
 (1)hitting .357 in the World Series; (2)driving in the go-ahead run in the 10th inning of Game 7 with an RBI double; and
 (3)leading the Chicago Cubs to an eventual World Series win; Whereas Chicago Cubs first baseman Anthony Rizzo and outfielder Jason Heyward received Gold Glove Awards for their 2016 defensive accomplishments;
 Whereas Chicago Cubs first baseman Anthony Rizzo and pitcher Jake Arrieta received Silver Slugger Awards for their 2016 offensive accomplishments;
 Whereas Chicago Cubs third baseman Kris Bryant received the 2016 National League Hank Aaron Award for his offensive accomplishments and is a candidate for the 2016 National League Most Valuable Player Award after having been unanimously named the 2015 National League Rookie of the Year;
 Whereas Chicago Cubs pitchers Kyle Hendricks and Jon Lester were candidates for the 2016 National League Cy Young Award, following pitcher Jake Arrieta having received the 2015 National League Cy Young Award;
 Whereas Chicago Cubs manager Joe Maddon was a candidate for the 2016 National League Manager of the Year Award, after having received the 2015 National League Manager of the Year Award;
 Whereas Chicago Cubs President of Baseball Operations Theo Epstein joined the Chicago Cubs front office in 2011 and succeeded in building a World Series Champion team;
 Whereas the Chicago Cubs fell short in the 2015 National League Championship Series, fueling a determination—
 (1)to return to the playoffs; and (2)to win a World Series in 2016;
 Whereas Chicago Cubs fans followed the triumphs of the 2016 season by tuning into games called by Chicago Cubs television broadcasters Len Kasper and Jim Deshaies and Chicago Cubs radio broadcasters Pat Hughes and Ron Coomer;
 Whereas the Chicago Cubs played 3 excellent teams in the 2016 postseason that deserve congratulations for their achievements, including—
 (1)the San Francisco Giants in the National League Division Series; (2)the Los Angeles Dodgers in the National League Championship Series; and
 (3)the Cleveland Indians in the World Series; Whereas the Chicago Cubs won their first World Series since 1908, filling people in Chicago and Chicago Cubs fans everywhere with pride;
 Whereas the Chicago Cubs showed extraordinary steadiness, teamwork, focus, and love of the game in proving again to be an organization of great character, determination, and heart, a reflection of the city of Chicago and the State of Illinois;
 Whereas on November 4, 2016, an estimated 5,000,000 fans gathered in Chicago to fly the W flag and celebrate the Chicago Cubs victory in the largest parade and rally in United States history; and
 Whereas the Chicago Cubs are the 2016 World Series champions: Now, therefore, be it
		
	
 That the Senate— (1)commends the Chicago Cubs on their—
 (A)2016 World Series championship title; and (B)outstanding performance during the 2016 Major League Baseball season;
 (2)recognizes the achievements of the players, coaches, management, and support staff of the Chicago Cubs and the operations staff of Wrigley Field, the dedication and persistence of whom made victory possible;
 (3)congratulates— (A)the city of Chicago;
 (B)the entire Chicagoland area; (C)Chicago Cubs fans everywhere;
 (D)the mayor of the City of Chicago, the Honorable Rahm Emanuel; (E)Chicago Cubs Chairman, Mr. Tom Ricketts, and the Ricketts family;
 (F)Chicago Cubs President of Baseball Operations, Mr. Theo Epstein; (G)Chicago Cubs Executive Vice President and General Manager, Mr. Jed Hoyer;
 (H)Chicago Cubs President of Business Operations, Mr. Crane Kenney; and (I)Executive Vice President of Community and Government Affairs and Chief Legal Officer, Mr. Michael Lufrano; and
 (4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)Chicago Cubs Chairman, Mr. Tom Ricketts; (B)Chicago Cubs President of Baseball Operations, Mr. Theo Epstein; and
 (C)Chicago Cubs Manager, Mr. Joe Maddon.  